Exhibit 10.6

 

[airt20150331_10kimg026.gif]

 

3524 AIRPORT ROAD

MAIDEN, NORTH CAROLINA 28650

 

May 27, 2014

 

Little Mountain Airport Associates, Inc.

3524 Airport Road

Maiden, North Carolina 28650

Attention: William H. Simpson, Vice President

  

Re:

Lease Agreement dated June 16, 2006 between Little Mountain Airport Associates,
Inc. and Mountain Air Cargo, Inc. (the “ Master Lease Agreement”)

  Lease Agreement dated May 1, 2003 between Little Mountain Airport Associates,
Inc. and Mountain Air Cargo, Inc. (the “Parsonage Lease Agreement”   Lease
Amendment dated May 11, 2010 between Little Mountain Airport Associates, Inc.
and Mountain Air Cargo, Inc. (the “Lease Amendment”   Lease Amendment dated
April 18, 2012 between Little Mountain Airport Associates, Inc. and Mountain Air
Cargo, Inc. (the “Lease Amendment”

 

Dear Bill:

 

By this letter, Mountain Air Cargo, Inc. (the “Lessee”) and Little Mountain
Airport Associates, Inc. (the “Lessor”) hereby agree to amend Article I of the
Master Lease Agreement to extend the term of the Lease Agreement to January 31,
2018, with three additional two-year option periods available through January
31, 2024. Pursuant to Article 2 of the Master Lease Agreement, for the period
starting June 1, 2014 and ending January 31, 2018, monthly rental will be
adjusted from the current monthly rental of $14,428.00 to a new monthly rental
of $14,862.00. This is an increase of $434.00, which corresponds to the 3.01%
increase in the Consumer Price Index (CPI) from April 1, 2012 to April 1, 2014.
If the two-year options are taken, the rent will be based on the increase in the
Consumer Price Index (CPI) for each preceding two-year period ending on November
30th of the year prior to the February 1 renewal.

  

 

 
 

--------------------------------------------------------------------------------

 

 

In addition, Mountain Air Cargo, Inc. (the “Lessee”) and Little Mountain Airport
Associates, Inc. (the “Lessor”) hereby agree to amend Article VI of the Master
Lease Agreement regarding Taxes and Insurance. Article VI shall be amended to
read as follows:

 

Lessee shall provide general property & liability insurance on the Leased
Premises in the amount of no less than $25,000,000.

 

The Lessee shall pay all ad valorem taxes on the Leased Premises. Lessee shall
be responsible for ad valorem taxes on all equipment owned by it and placed on
the Leased Premises.

 

In addition, Mountain Air Cargo, Inc. (the “Lessee”) and Little Mountain Airport
Associates, Inc. (the “Lessor”) hereby agree to amend the Master Lease Agreement
regarding cancellation of the lease, to read as follows:

 

The parties agree that the lease may be cancelled early by Mountain Air Cargo,
Inc.:

 

 

(a)

Upon sixty (60) days written notice to the Lessor if the Operating Agreement
between the Lessee and FedEx is terminated without the consent of the Lessee;
and

 

 

(b)

Upon sixty (60) days written notice to the Lessor, if the Lessee’s FedEx
aircraft operations are reduced by at least fifty percent (50%), as measured by
the number of aircraft of all fleet types subject to operating agreements
between the Lessee and FedEx as compared with the number of such aircraft under
such contracts to the Lessee as of the date of this lease amendment.

 

In the event the lease is cancelled early by the Lessee under one of the above
clauses, the Lessee will be required to pay twelve (12) months’ rent to the
Lessor as a condition of the early cancellation.

 

The parties agree that all other terms of the Master Lease Agreement will
continue to cover the Little Mountain Airport property currently defined in the
Master Lease Agreement as well as the parsonage property formerly covered in the
Parsonage Lease Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

    

    Very truly yours,       MOUNTAIN AIR CARGO, INC.  

 

 

 

 

 

 

 

 

 

 

/s/ Nick Swenson

5/27/14

 

 

Nick Swenson

Date

 

 

    Agreed to by:               LITTLE MOUNTAIN AIRPORT ASSOCIATES, INC.  

 

 

 

 

 

 

 

 

 

 

/s/ William H. Simpson

5-27-14

 

 

William H. Simpson

Date

 

 

Vice President

 

 